NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

CHRISTOPHER CHEPELEVICH,                      )
                                              )
              Appellant,                      )
                                              )
v.                                            )              Case No. 2D13-6219
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed October 14, 2015.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Judge.

Howard L. Dimmig, II, Public Defender,
and Anthony W. Surber, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


CRENSHAW, Judge.


              Christopher Chepelevich challenges his convictions for use of a computer

to solicit a child for unlawful sexual activity as criminalized by section 847.0135(3)(a),

Florida Statutes (2012), and traveling to meet a child for the purpose of engaging in
unlawful sexual activity as criminalized by section 847.0135(4)(a), on the grounds that

they violate the prohibition against double jeopardy.1 "[D]ual convictions for solicitation

and traveling after solicitation based upon the same conduct impermissibly place [the

defendant] in double jeopardy . . . ." State v. Shelley, 40 Fla. L. Weekly S362, S364

(Fla. June 25, 2015). Because his dual convictions were based upon the same

conduct, they violate the prohibition against double jeopardy. See Sang Youn Kim v.

State, 154 So. 3d 1168, 1169-70 (Fla. 2d DCA 2015). Accordingly, we affirm the

conviction and sentence for traveling and vacate the conviction and sentence for

soliciting as the soliciting offense is subsumed by the traveling offense. Id. at 1170.

              Affirmed in part and vacated in part.


KELLY and WALLACE, JJ., Concur.




              1
                  We reject Chepelevich's other argument raised on appeal without further
discussion.


                                             -2-